DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 11/12/2020; claim(s) 1- 20 is/are pending herein; claim(s) 1, 8, & 15 is/are independent claim(s). 
The claimed subject matter of claims 8- 20 is directed to statutory subject matter because the specification1 explicitly excludes non-statutory subject matter “signal per se”, from the scope of “computer readable storage media”.
Drawings
I) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“digital twin server 105” in para. 0026. Examiner suggests to remove the number “105” and only keep “digital twin server” as one way to overcome this objection.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

II) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the element “model data” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner acknowledges that the fig. 3 in step 308, does show calculating of the model but not the “model data representing a first portion of the plurality of sensor data”.  It is not clear whether the model and model data can be used interchangeably. The corresponding specification in para. 0047 also merely mentions of calculating the model but not the model data. Nevertheless, the step 308 fails to establish clear nexus between the claimed “calculating…model data” as claimed. Similarly, the fig. 3 in step 310 compares model with threshold. However, the claim requires comparing of the “model data” with “threshold” in the determining step of claim 1. The corresponding para. 0048 also merely states comparing of the model with the “predetermined threshold” which can be “NO” but not with the model data. Lastly, the para. 003 discuses of calculating the model data rather than calculating of the model as in para. 0047, thereby creating confusion about the meanings of the disclosure in para. 0048- 049.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In para. 0047, the sentence “HVAC component 111 calculates the model based on the sensor data (step 3082)” should be “HVAC component 111 calculates the model data based on the sensor data (step 308)” to be consistent with fig. 3 and calculating step of claim 1.
Appropriate correction/clarification/amendment to the claim is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

I) Regarding independent claim 1, the word "ideal from the claim element “ideal thermodynamic model" is a relative word which renders the claim indefinite.  The word "ideal" in the “ideal thermodynamic model” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the para. 0013 describes using “machine learning”, but this also fails to specify what can be considered ideal and what cannot be ideal thermodynamic model.
	II) Regarding claim 1, the claim recites “[i]determining, by the one or more computer processors, if the model data is equal to a predetermined fault threshold; 	[ii]responsive to the model data not being within the predetermined fault threshold, identifying, by the one or more computer processors, one or more faults based on an identity of the first portion of the plurality of sensor data”. 
	However, the scope of this limitation (particularly [ii]) is contradictory with the corresponding disclosure of the specification and fig. 3, see paras. 0037- 0039 of the specification. Specifically, as further clarified in dependent claim 5, one of the predetermined fault threshold can be a binary result of “No”. Here, in paras. 0037- 0039, the faults/anomalies are identified when the model meets/is within the predetermined threshold. However, claim states the opposite (i.e., when the “model data not being within” rather than being within) of what is being disclosed in the specification. Although, the para. 003 mentions of checking for “model data not being within the predetermined fault threshold” before identifying of “one or more faults based on an identity of the first portion of the plurality of sensor data”, this disclosure merely repeats the exact claim language and fails to clarify the scope of this limitation. As such, the BRI of the limitation “responsive to the model data not being within the predetermined fault threshold, identifying, by the one or more computer processors, one or more faults based on an identity of the first portion of the plurality of sensor data” is indefinite in view of the specification.
	 For the examining purpose, as best understood by Examiner, this limitation is interpreted as shown below in art rejection to avoid piecemeal examination, see MPEP 2173.06 (II).

	III) Regarding claims 8 & 18, these claims also have similar indefinite-based issues discussed supra in claim 1. 
	
	IV) Regarding claim 7, the claim recites “sending, by the one or more computer processors, a notification to one or more users with a list of corresponding HV AC device to the plurality of sensor data”. However, the meaning of “to the plurality of sensor data” is confusing. Is the claim element means sending the notification to the sensor data or the HVAC devices that provide sensor data are listed in the sent notification to one or more users or something else? For the examining means, the HVAC devices associated with sensors data are listed as faulty devices in the sent notification. Claims 14 & 20 are also rejected for the similar reason.
	V) Claims 2- 7, 9- 14, & 16- 20 are also rejected because they also carry the same deficiency discussed supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1- 3, 6- 10, 13- 17, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Neill et al. [O'Neill] (US 20120330465 A1) in view of Noboa et al. [Noboa] (US 20150227870 A1).

Regarding claim 1 O’Neill teaches a computer-implemented method for identifying faults within a HVAC system, the computer-implemented method  [e.g., method 20 of fig. 1 or method 60 of fig. 8] comprising: ([0051, 0071]);
 retrieving [parameters of equation (2) can be somehow retrieved so that they can be used in the equation], by a one or more computer processors [“controller, such as an HVAC controller 51 (See FIG. 7), may be provided for performing one or more steps of the method 20”], one or more parameters [parameters/variables of the equation (2) such as hi, Tzone] associated with a zone [“interior zone”], creating, by the one or more computer processors, an ideal thermodynamic model [ thermodynamic model 25 which can be non-refined or a refined  model , see “refine the thermodynamic model” in para. 0047] for the zone based on the one or more parameters ([0022-0024, 0048], Fig. 4-5);
 retrieving, by the one or more computer processors, a plurality of sensor data [“real time data is provided by various sensors, such as temperature sensors”, e.g., “measured air temperature from the zone”] from an HVAC system associated with the zone ([0021, 0048]); 
calculating [“estimate”], by the one or more computer processors, model data [“thermodynamic model 25 and EKF 27 may be used to estimate unknown parameters, such as unmeasured room surface temperatures ... such as loads” and “an estimated load profile 29 be generated based on multiple load estimates taken over time.”] representing a first portion [e.g., portion of the HVAC system that cannot be measured are estimated. Thus, the estimated data can represent first portion of the sensor data of the HVAC system] of the plurality of sensor data based on executing [using the model] the ideal thermodynamic model with a second portion [actually measured real time data, e.g., ‘measured air temperature from the zone.”] of the plurality of sensor data ([0048-0049, 0069]);
responsive to the model data not being within [“unexpectedly large load during a period of the day”] the The estimated load profile 29 may indicate load anomalies, such as an unexpectedly large load during a period of the day when such a load would not normally be encountered”] based on an identity [model data or estimated parameters] of the first portion of the plurality of sensor data ([0005, 0050, 0052, 0070]); and
 notifying [“load anomaly may be used to generate an alarm to check for localized faults”], by the one or more computer processors, one or more users based on the identified one or more faults (Fig. 5, [0019, 0050]).
O’Neill does not expressly teach determining, by the one or more computer processors, if the model data is equal to a predetermined fault threshold. O’Neill also does not teach it’s not being within the expected load (“an unexpectedly large load during a period of the day” of para. 0050) corresponds to a “predetermined fault threshold” as claimed.
Noboa is directed to fault detection within a HVAC system by collecting and analyzing pluralities of the sensor data and using one or more energy consumption model (item 302) (Fig. 1,[0035, 0066]). Specifically, Noboa teaches method steps comprising:
calculating, by the one or more computer processors, model data [“multiple model parameters… other parameters which affect the energy consumption”, here, the model parameters are analogous to O’Neill’s estimated data because both of them affect the energy consumption of the HVAC/building system] representing a first portion of the plurality of sensor data ([0063-0066]);
determining [“a deviation in one or more of the model parameters from the target value or values by an amount exceeding a fault threshold”], by the one or more computer processors, if the model data is equal to a predetermined fault threshold [“the fault threshold may define a window of parameter values around the target value”] ([0068, 0107]); and
responsive to the model data not being within the predetermined fault threshold, identifying, by the one or more computer processors, one or more faults based on an identity of the first portion of the plurality of sensor data and notifying [“FDD module 70 may generate one or more alarms or events”], by the one or more computer processors, one or more users based on the identified one or more faults ([0108-0109]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Noboa and O’Neill because they both related a computer processor using a model to identify pluralities of faulty conditions in a HVAC system and (2) cause the processor (e.g., HVAC controller 51, para. 0051 to use a predetermined fault threshold to determine encountering of the unexpectedly large load) of O’Neill to determine, if the model data is equal to a predetermined fault threshold and responsive to the model data not being within the predetermined fault threshold, identifying one or more faults based on an identity of the first portion of the plurality of sensor data as in Noboa. Doing so the load anomalies/fault conditions can be automatically detected and the detected faults can be prioritized as needed (Noboa, [0019, 0104]). Furthermore, Noboa teaches missing details for O’Neill about how (using a fault threshold) its system can conclude which estimated load/model data to label as faulty/anomalous behavior or normal behavior (Noboa, [0107]).

Regarding claim 2, O’Neill in view of Noboa further teaches/suggests the computer-implemented method of claim 1, further comprising:
calculating, by the one or more computer processors, an HVAC setting [temperatures values of the equation in O’Neill and/or “control parameters” and “target values” of Noboa ] based on the ideal thermodynamic model and the second portion of the plurality of sensor data (O’Neill, [0024-0028]); and
 dynamically adjusting [modifying/changing the parameters of the HVAC system as part of “operate the temperature control equipment”, see para. 0050 of O’Neill], by the one or more computer processors, the HV AC setting on the HVAC system based on the calculated HVAC setting (O’Neill, [0049-0050] & Noboa, [0048, 0072]).

Regarding claim 3, O’Neill in view of Noboa further teaches/suggests the computer-implemented method of claim 1, wherein creating an ideal thermodynamic model [“thermodynamics model” of O’Neill or “energy consumption Model” of Noboa] for the zone based on the one or more parameters, further comprising:
determining, by the one or more computer processors, a set point [“estimate unknown states of the zone, such as loads” of O’Neill or “control parameters (e.g., controller setpoints, tuning parameters, operating schedule, etc.),” of Noboa] based on the one or more parameters, wherein the one or more parameters further comprises, dimension [“surface area” is used in equation (2) shown in para. 0024 of O’Neill], insulation property, number of windows and number of walls of the zone, and calculating, by the one or more computer processors, the ideal thermodynamic model of the zone based on the set point (O’Neill, [0024, 0039, 0048], fig. 3, Noboa, [0063-0064, 153]).

Regarding claim 6, O’Neill in view of Noboa further teaches/suggests the computer-implemented method of claim 1, wherein identifying one or more faults based on an identity of the first portion of the plurality of sensor data, further comprising: determining [“faults may be prioritized in terms of… monetary cost, and/or a safety or risk associated with the faults”, PHOSITA can understand low risk or safety faults as minor faults], by the one or more computer processors, if the one or more fault is a minor fault or a major fault and responsive, by the one or more computer processors, to determining that the fault is a major fault, locating [“generate an alarm to check for localized faults, such as envelope leaks or light usage when the building is unoccupied” and/or “location for each detected fault.”] a corresponding HVAC device to the plurality of sensor data (O’Neill, [0050], Noboa, [0035, 0188]).

Regarding claim 7, O’Neill in view of Noboa further teaches/suggests the computer-implemented method of claim 6, wherein notifying one or more users based on the identified one or more faults, further comprising:
sending, by the one or more computer processors, a notification to one or more users with a list of corresponding HV AC device to the plurality of sensor data ((O’Neill, [0050], Noboa, [0035, 0188]).

Regarding claims 8- 10 & 13- 14, O’Neill in view of Noboa teaches/suggests inventions of these claims for the similar reasons set forth above in claims 1- 3 & 6- 7 respectively.
Regarding claims 15- 17 & 20, O’Neill in view of Noboa teaches/suggests inventions of these claims for the similar reasons set forth above in claims 1- 3 & 7 respectively.

Claim(s) 4, 11, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill in view of Noboa as applied to claim 3 above, and further in view of Ickin (US 20200413139 A1). 

Regarding claim 4, O’Neill in view of Noboa further teaches/suggests the computer-implemented method of claim 3, wherein the calculating model data representing a first portion of the plurality of sensor data based on executing the ideal thermodynamic model with a second portion of the plurality of sensor data, further comprising: determining, by the one or more computer processors, of a deviation [“may indicate load anomalies”, “model parameter deviates from the target value by an amount exceeding the fault threshold,”] from the set point of the model data against the ideal thermodynamic model based on the plurality of sensor data and responsive to the deviation (O’Neill, [0050, 0070] & Noboa, [0109, 0107]).
However, O’Neill in view of Noboa does not teach expressing the result of the model parameter deviating with target value/fault threshold in a binary rating. Thus, O’Neill in view of Noboa is silent about responsive to the deviation, assigning, by the one or more computer processors, a binary rating of "NO" to a result of the model data.
Ickin teaches a computer-implemented method comprising:
determining, by the one or more computer processors, of a deviation [“calculated content importance rating is above a threshold value”] and responsive to the deviation, assigning, by the one or more computer processors, a binary rating of "NO" [“a binary rating, such as I/O or Yes/No”] to a result of the model data ([0017, 0028, 0050, 0062]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Ickin and O’Neill in view of Noboa because they both are related to one or more processor comparing the calculated value with one or more threshold and (2) modify the processor of the O’Neill in view of Noboa to assign binary rating of "NO" to a result of the model data when the after determining a deviation from the set point of the model data against the ideal thermodynamic model based as suggested by Ickin. Doing so decision making regarding whether or not to notify one or more users based on the determined deviation of the setpoint of the model data against the ideal thermodynamic model can be made simpler (Ickin, [0017]).

Regarding claims 11 & 18, the above combination teaches/suggests invention of these claims for the similar reasons set forth in claim 4.

Allowable Subject Matter
Claims 5, 12, & 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Specifically, with respect to claims 5, 12, & 19, the  prior art does not teach/suggest the inclusion of comparing the result of the model data against the predetermined fault threshold, wherein the predetermined fault threshold is "NO" and the result of the model data is the binary rating of "NO" rating; and responsive to the comparison matching, concluding, by the one or more computer processors, the model data does match the predetermined fault threshold as recited when viewed as a whole with the remaining limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Schnetter (US 20170227973 A1) teaches a heat balance model from which a heat balance of the patient is determined ([0034]).
	2) Nojima (US 10903778 B2) teaches calculating model data representing a first portion of the plurality of sensor data based on executing the ideal simulation model [“first models” before modification] with a second portion [“receive feedback signals from the first components”] of the plurality of sensor data, further comprising: determining, by the one or more computer processors, of a deviation [“responsive to a modification of one of the first and second models meeting a predetermined criterion;”] from the set point of the model data against the ideal simulation model based on the plurality of sensor data (Col. 1, lines 55- 65, Claim 1).
	3) Harvey et al (US 20210383042 A1) teaches retrieving, by a one or more computer processors, one or more parameters associated with a zone; creating, by the one or more computer processors, an ideal thermodynamic model for the zone based on the one or more parameters via machine learning to determine optimal building equipment usage. ([0016, 0136]).
 Contacts	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device….A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. (emphasis added).